251 F.2d 959
THE Tug PERCHERON, her Engines, Furniture, Apparel, etc., and Cornelius Kroll & Company, Appellants,v.ALABAMA TRANSIT COMPANY, Appellee.
No. 16587.
United States Court of Appeals Fifth Circuit.
February 13, 1958.

Appeal from the United States District Court for the Eastern District of Louisiana.
On petition for rehearing.
See 146 F.Supp. 318, affirmed in 246 F.2d 135.
Before RIVES, and CAMERON, Circuit Judges, and DAWKINS, District Judge.
PER CURIAM.


1
After due consideration, the motion for rehearing in the above case is overruled.